DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,214,420. Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially the same invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA 35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "wherein the removable cover". There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "wherein the base is mounted to the fixture". There is insufficient antecedent basis for this limitation in the claim.
Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA 35 U.S.C. 112, the applicant), regards as the invention. 
Particularly, Claim 18 recites "a storage compartment defined by a bottom wall, a back wall, a front wall, two opposing side walls, and a dispensing opening exposing the storage compartment to an exterior of the box for dispensing twist-ties, wherein the back wall of the base also defines a slot in addition to the dispensing opening, wherein the slot also exposes the storage compartment to the exterior of the box, wherein the slot is configured to receive at least a portion of a box-holding structure". It is rather unclear which back wall this refers to since both the base and storage compartment have a back wall according to the claim.
Claim 18 recites the limitation "the back wall of the base". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,5-7,9,10,12-14,16-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helseth et al. (US 2017/0112297).
Regarding Claim 1, Helseth discloses a twist-tie dispensing assembly (fig. 13), comprising: a base (235) defining a rearwall (back of 235) and an open front (front portion of 233), wherein a flexible portion (248) of the rearwall is configured to elastically deflect (para.0051)through a cut-out (cut-out wherein 248 lies; fig.13) provided on the rearwall in a direction from the rearwall toward the open front (figs.10-14; para.0051); and a box (216) mounted to the base (235), the box (216) defining a back wall (220) and a storage compartment (interior of 216) configured to hold twist-ties, the back wall of the box defining a slot (227) exposing the storage compartment to an exterior of the box (216), wherein the slot (227) is configured to receive at least partially the flexible portion (248) of the rearwall of the base (235) from the exterior of the box (216) toward the storage compartment when the box (216) is mounted to the base (235).
Regarding Claim 2, Helseth discloses wherein the base (235) further defining a latching structure (236) configured for removably mounting the base (235) to a fixture (12) including at least one rod like mounting structure (30), the latching structure (236) defined at least in part by a first hooklike extension (236) protruding from the rearwall (fig,13)of the base (235), the first hook-like extension (236) defining a pocket (lower set of 236) formed by a lower stop surface (upper surface which extends from the lower outward protruding surface 236) and a vertical retention surface (fig.10; lower outward protruding surface), the latching structure (236) also defined at least in part by the flexible portion (248; 250,252) of the rearwall (fig. 13; back wall of 235) that is configured to elastically deflect through the cut-out (248 is between cut-outs; see fig.13) provided on the rearwall in a direction from the rearwall toward the open front when the rod-like mounting structure (30) of the fixture (12) is inserted into the pocket (lower set of 236) of the first hook-like extension (236; para.0051-0052), the flexible portion (248) also defining an upper stop surface (252) that opposes the lower stop surface (upper surface which extends from the lower outward protruding surface 236) of the first hook-like extension (236) when the rod-like mounting structure (30) is within the pocket (lower set of 236) of the first hook-like extension (236) and is captured between the lower stop surface (upper surface which extends from the lower outward protruding surface 236) and the upper stop surface (252).
Regarding Claim 3, Helseth discloses wherein the box (216) includes a removable cover (paper; para.0035) for exposing the twist-ties (14).
Regarding Claim 5, Helseth discloses wherein the upper stop surface (252) of the flexible portion (248) is defined by a ramped tab(252 is a ramped-like surface tab) configured to allow the rod-like structure (30) of the fixture (12) to slidably move there along when deflecting the flexible portion (248).
Regarding Claim 6, Helseth discloses wherein the latching structure (236) defines at least two first hook-like extensions (fig.13) protruding from the rearwall (back of 235), the at least two first hook-like extensions aligned along a horizontal row (fig.13).
Regarding Claim 7, Helseth discloses wherein the flexible portion (248) of the rearwall (back wall of 235) is positioned between the at least two first hook-like extensions (236) that are aligned along the horizontal row (fig. 13).
Regarding Claim 9, Helseth discloses a second hook-like extension (236; left top and right 236) protruding from the rearwall (back wall of 235), the second hook-like extension (236) spaced vertically apart from the first hook-like extension (236) and configured to receive a second rod-like structure (30) of the fixture (12) that is spaced vertically a part from and is parallel to the rod-like structure (30).
Regarding Claim 10, Helseth discloses wherein the base (235) is mounted to the fixture (12).
Regarding Claim 12, Helseth discloses a method of assembling a twist-tie dispenser(fig,13), the method comprising: mounting a box (216) having a storage compartment that is configured for holding twist-ties (14) to a base (235) defining a rearwall (back of 235) and an open front (front portion of 233), wherein a flexible portion (248) of the rearwall is configured to elastically (para. 0051) deflect through a cut-out (cut-out wherein 248 lies; fig.13) provided on the rearwall in a direction from the rear wall toward the open front (figs.10-14; para.0051); and inserting, at least partially, the flexible portion (248) of the rearwall of the base (235) through a slot (227) defined at a back wall (220) of the box (216) from an exterior of the box (216) toward the storage compartment (figs.10-14).
Regarding Claim 13, Helseth discloses a method wherein the base (235) further defining a latching structure (236) configured for removably mounting the base (235) to a fixture (12) including at least one rod like mounting structure (30), the latching structure (236) defined at least in part by a first hook-like extension (236) protruding from the rearwall (fig.13) of the base (235), the first hook-like extension (236) defining a pocket (lower set of 236) formed by a lower stop surface (upper surface which extends from the lower outward protruding surface 236) and a vertical retention surface (fig.10; lower outward protruding surface), the latching structure (236) also defined at least in part by the flexible portion (248; 250,252) of the rearwall (fig.13; back wall of 235) that is configured to elastically deflect through the cut-out (248 is between cut-outs; see fig.13) provided on the rearwall in a direction from the rearwall toward the open front when the rod-like mounting structure (30) of the fixture (12) is inserted into the pocket (lower set of 236) of the first hook-like extension (236; para.0051-0052), the flexible portion (248) also defining an upper stop surface (252) that opposes the lower stop surface (upper surface which extends from the lower outward protruding surface 236) of the first hook-like extension (236) when the rod-like mounting structure (30) is within the pocket (lower set of 236) of the first hook-like extension (236) and is captured between the lower stop surface (upper surface which extends from the lower outward protruding surface 236) and the upper stop surface (252).
Regarding Claim 14, Helseth discloses a method comprising mounting the base (235) to the fixture (12) by slidably inserting the rod-like structure (30) of the fixture (12) into the pocket (lower set of 236) of the first hook like extension (236) until abutting the lower stop surface (upper surface which extends from the lower outward protruding surface 236), and, while slidably inserting the rod like structure (30) of the fixture (12) into the pocket (lower set of 236) of the first hook-like extension (236), deflecting the flexible portion (248) of the rear wall (back wall of 235) through the cut-out (248 is between cut-outs; see fig.13) provided on the rearwall (back wall of 235) until the rod like structure (30) is captured between the lower stop surface (upper surface which extends from the lower outward protruding surface 236) of the first hook-like extension (236) and the upper stop surface (252) defined by the flexible portion (248).
Regarding Claim 16, Helseth discloses opening a cover (the box has a covering, which is paper; the covering is opened via an action of removing the paper; para.0035) of the box (216) to expose the twist-ties (14).
Regarding Claim 17, Helseth discloses removing a cover (paper; para.0035) of the box (216) to expose the twist-ties (14).
Regarding Claim 18, Helseth discloses a box (216) for holding twist-ties, the box comprising: a storage compartment (fig.13; interior compartment holding twist-ties) defined by a bottom wall (bottom wall portion of 216), a backwall (220), a front wall (fig. 11; top front wall portion of 216), two opposing side walls (fig.11; side wall portions of 216), and a dispensing opening (fig. 11; opening that allows for ties to be removed) exposing the storage compartment (fig. 11) to an exterior of the box (216) for dispensing twist-ties (14).

Regarding Claim 19, Helseth discloses wherein the box (216) includes twist-ties (14) in the storage compartment (fig.11; interior compartment holding twist-ties).
Regarding Claim 20, Helseth discloses a cover (para.0035; 216 is covered with paper) for covering the dispensing opening (fig. 11; opening of 216).
Regarding Claim 21, Helseth discloses a twist-tie dispensing assembly (figs.10-14), comprising: a base (235) defining a rearwall (fig.13; backwall of 235) and an open front (fig.13; open front portion of 235), wherein a flexible portion (248) of the rearwall is configured to elastically deflect through a cut- out (248 is between cut-outs; see fig.13) provided on the rearwall (fig.13; back wall of 235) in a direction from the rearwall (fig.13; back wall of 235) toward the open front (fig.13; open front portion of 235), the base (235) further defining a latching structure (236) configured for removably mounting the base (235) to a fixture (12) including at least one rod like mounting structure (30), the latching structure (236) defined at least in part by a first hook-like extension (236) protruding from the rearwall (fig. 13) of the base (235), the first hook-like extension (236) defining a pocket (lower set of 236) formed by a lower stop surface (upper surface which extends from the lower outward protruding surface 236) and a vertical retention surface (fig. 10; lower outward protruding surface), the latching structure (236) also defined at least in part by the flexible portion (248; 250,252) of the rear wall (fig. 13; back wall of 235) that is configured to elastically deflect through the cut-out (248 is between cut-outs; see fig.13) provided on the rear wall in a direction from the rearwall toward the open front when the rod-like mounting structure (30) of the fixture (12) is inserted into the pocket (lower set of 236) of the first hooklike extension (236; para.0051-0052), the flexible portion (248) also defining an upper stop surface (252) that opposes the lower stop surface (upper surface which extends from the lower outward protruding surface 236) of the first hook-like extension (236) when the rod-like mounting structure (30) is within the pocket (lower set of 236) of the first hook-like extension (236) and is captured between the lower stop surface (upper surface which extends from the lower outward protruding surface 236) and the upper stop surface (252); and a box (216) mounted to the base (235), the box (216) defining a back wall (220) abutting against the rear wall (figs. 10-14) of the base (235) and a storage compartment (compartment of 216) configured to hold twist-ties (14).
Regarding Claim 22, Helseth discloses wherein the back wall (220) of the box (216) defines a slot (227) exposing the storage compartment (storage interior of 216) to an exterior of the box (216), wherein the slot (227) is configured to receive at least partially the flexible portion (248) of the rearwall of the base (235) from the exterior of the box (216) toward the storage compartment when the box (216) is mounted to the base (235).
Regarding Claim 23, Helseth discloses wherein the box (216) includes a removable cover (paper; para.0035) for exposing the twist-ties (14).
Regarding Claim 24, Helseth discloses wherein the base (235) defines a generally U-shaped portion (fig.14; note the general U-shaped interior portion) forming a pocket for receiving the box (216).
Claims 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helseth et al. (US 6,217,500).
Regarding Claim 18, Helseth discloses a box (80) for holding twist-ties, the box comprising: a storage compartment (fig.3; interior compartment holding twist-ties) defined by a bottom wall (96), a back wall (82), a front wall (94), two opposing side walls (86), and a dispensing opening (fig.3; opening beneath 94) exposing the storage compartment (fig.3; interior compartment holding twist-ties) to an exterior of the box (80) for dispensing twist-ties (40).
Regarding Claim 19, Helseth discloses wherein the box (80) includes twist-ties (40) in the storage compartment (fig.3; interior compartment holding twist-ties)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Helseth et al. (US 2017/0112297) in view of Cosentino (US 2016/0051330).
Regarding Claim 4, Helseth does not disclose wherein the removable cover is attached to the box with a perforated edge.
Cosentino discloses wherein the removable cover (perforated cover) is attached to the box (B) with a perforated edge (perforated cover has a perforated edge; para.0038). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Helseth with wherein the removable cover is attached to the box with a perforated edge in order to adequately protect the articles to be dispensed from damage prior to using the dispenser.
Claims 8,11,15 are rejected under 35 U.S.C. 103 as being unpatentable over Helseth et al. (US 2017/0112297).
Regarding Claim 8, Helseth discloses wherein the flexible portion (248) of the rearwall (back wall of 235) includes at least one ramped tab(250,252) corresponding to the at least two first hook-like extensions (236), each ramped tab (250,252) defining the upper stop surface (252) that oppose the lower stop surface (upper surface which extends from the lower outward protruding surface 236) of each first hook-like extension (236), wherein each ramped tab (252) is configured to allow the rod-like structure (30) of the fixture (12) to slidably move therealong when deflecting the flexible portion (248).
Although Helseth does not disclose at least two ramped tabs, it would have been obvious to one having ordinary skill in the art to implement at least two ramped tabs, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 11, although Helseth does not explicitly disclose wherein the base (235) is made of extruded plastic; in another embodiment, Helseth discloses a box (16) is made of extruded plastic (para.0035). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Helseth with wherein the base is made of extruded plastic since it is very well-known in the art and does not impart novelty on the claimed limitation.
Regarding Claim 15, although Helseth does not explicitly disclose a method comprising mounting the base (235) to the fixture (12) prior to mounting the box (216) to the base (235), it would have been obvious to one of ordinary skill in the art to configure the dispenser of Helseth to either mount the base to the fixture prior to or after mounting the box to the base, since there are only a finite number of options (only two actually) regarding when to attach the base to the fixture.
Claim 20 rejected under35U.S.C. 103 as being unpatentable over Helseth et al. (US 6,217,500) in view of Helseth et al. (US 2017/0112297).
Regarding Claim 20, Helseth does not disclose a cover for covering the dispensing opening (fig.3; opening beneath 94).
Helseth discloses a cover (para.0035; 16 is covered with paper) for covering the dispensing opening (fig.3; opening of 16 beneath 24). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Helseth with a cover for covering the dispensing opening in order to allow for the possibility of generating additional revenues by placing advertisements on the paper covering.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                

/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651